Mr. Justice Snyder
delivered the opinion of the court.
The appellee, after paying under protest excise taxes amounting to $1,365.62 for bringing into Puerto Rico parts and accessories for the. construction and repair of railroad cars, sued for a refund thereof. The district court overruled the demurrer of the Treasurer to the complaint. The Treasurer thereupon asked for entry of a judgment, from which he has appealed.
The controversy heroin involves a simple question -of law. Does paragraph 8 of §16 of the Internal 'Revenue Act of *50Puerto Ilieo (Act No. 85, Laws of E. B., 1925, as amended by Act No. 158, Laws of P. R., 1941) provide for such a tax'? The reasoning advanced by the Treasurer to sustain an affirmative answer to this question has recently been rejected by this court in a case involving substantially the same problem (Porto Rico Iron Works Inc. v. Treasurer, decided January 25, 1944, 62 P.R.R. 839). It would serve no useful purpose to restate in this case our views as found in the Porto Rico Iron Works Inc. case.
The judgment of the district court will be affirmed.